El Jtjhbz Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Anulada una adjudicación de bienes hecha al padre de los demandantes en pago de un crédito, sus herederos esta-blecieron demanda para que les fuese pagada por la deman-dada la cantidad de $1,804.76 que 'proporcionalmente le co-rresponde en la deuda.
La demandada alegó en excepción previa que la acción de cobro estaba prescrita y así lo resolvió la corte inferior y condenó a los demandantes al pago de las costas y hono-rarios de abogados. En el memorándum de costas se recla-maron cinco dólares que se pagaron al secretario y tres mil dólares por honorarios de abogados y habiendo sido impug-nada esta última partida como excesiva la corte inferior la fijó en la cantidad de $800, resolución que han apelado los demandantes alegando qne la corte abusó de su poder dis-crecional al fijar dicha cantidad.
Se hace muy difícil establecer reglas precisas respecto *564a la cuantía de los honorarios de abogados en los pleitos. Sin embargo, creemos que para su valoración debe tenerse en cuenta generalmente la cuantía y naturaleza de la ma-teria del pleito, la dificultad de las cuestiones de derecho que de ellos surjan, si se celebró juicio o no y el tiempo que haya durado.
- De acuerdo con las anteriores regias y toda vez que la única cuestión versó sobre la prescripción de la acción de cobro, que no se celebró juicio y que la cuantía reclamada es de poco más de mil dólares, entendemos que la cantidad concedida por la corte inferior es excesiva y que cuatrocien-tos dólares por honorarios de abogados es una cantidad ra-zonable en este caso.
La resolución apelada debe ser modificada.

Confirmada la resolución apelada, modificán-dola en el sentido de fijar la cuantía de ho-norarios de ahogado en cuatrocientos dó-lares.

Jueces concurrentes:' Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.